Citation Nr: 9915439	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-40 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
hysterical type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
November 1943.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected psychoneurosis, 
hysterical type, rated as 50 percent disabling.  The veteran 
submitted a notice of disagreement with that rating decision 
in November 1993.  In December 1993, he was provided with a 
statement of the case.  Also in December 1993, a statement 
was received from the veteran which requested further 
development of the evidentiary record.  This statement is 
accepted by the Board in lieu of a substantive appeal, 
perfecting the veteran's appeal.

It is noted that the veteran requested a Travel Board hearing 
before a Member of the Board, and a hearing was initially 
scheduled for July 10, 1997.  Notification of the scheduled 
hearing was sent to the veteran in a letter dated May 23, 
1997.  The record indicates that the veteran notified the RO 
that he was ill on the date of the scheduled hearing.  The 
requested hearing was rescheduled for September 24, 1997.  
Notification of the rescheduled hearing was sent to the 
veteran in a letter dated August 7, 1997.  The record 
indicates that the veteran again reported that he was too ill 
to attend the rescheduled hearing and, in September 1997, his 
representative indicated he was canceling the request for a 
hearing.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
VA therefore has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1997).

On preliminary review of the evidentiary record, the Board 
notes that service connection was granted for psychoneurosis, 
hysterical type, by a February 1944 rating decision, which 
assigned a 10 percent disability evaluation for the disorder.  
That evaluation remained in effect until a December 1963 
rating decision, which increased the evaluation to 50 
percent.

The veteran's current claim seeking an increased evaluation 
was received in February 1993.

Subsequently, VA outpatient treatment records were received 
in June 1993.  These records indicate that the veteran was 
treated for a variety of complaints during 1992 and 1993.  
The majority of complaints were related to diarrhea and/or 
stomach pain.  There was also a record of VA hospitalization 
from June 1992.  That record noted that the veteran's first 
wife had died, he had remarried, and he indicated he got 
along pretty well with his second wife.  The veteran reported 
having worked as a miner for 17 years but indicated he last 
worked in 1966.  It was stated that he had been on Librium 
medication for many years.  He complained of having spells of 
nervousness and restlessness, but indicated that the Librium 
helped his anxiety.  The evaluation indicated the veteran was 
neat in appearance, cooperative, attentive, and polite.  
There was logical progression in association of ideas, and no 
volubility.  There was no suicidal ideation, no delusions, 
and no hallucinatory experiences.  He was well oriented to 
time, place, and person.  The Axis I diagnosis was of a 
generalized anxiety disorder.  There was also an Axis II 
diagnosis, specifically, a passive aggressive personality 
disorder.

The veteran underwent VA examination in July 1993.  This 
examination noted that he suffered from chronic arthritis, a 
hiatal hernia, arteriosclerotic heart disease, cardiovascular 
disease, and chronic obstructive pulmonary disease.  The 
veteran reported symptoms of feeling nervous and edgy, being 
bothered by noise and children, not liking crowds, having a 
ringing sensation in his ears, and becoming progressively 
more forgetful.  There was no reported alcohol problem, and 
he had quit smoking previously.  It was reported he had been 
married to his second wife for 17 years, but he reported that 
his wife and also his stepdaughter would get on his nerves.  
Use of Librium for nerves was reported.  The veteran was 
described as pleasant and cooperative.  Conversation was 
relevant and appropriate.  He was oriented to time, place and 
person, with no evidence of delusions or hallucinations.  
Attention and concentration were impaired, as he could not do 
mental calculations or serial sevens.  He could give the days 
of the week in reverse order.  Memory and recall of recent 
events was slightly impaired.  He was able to recall one of 
three objects after five minutes.  There was no evidence of 
looseness of association, flights of ideation, or pressured 
speech.  The Axis I diagnoses were generalized anxiety 
disorder and a dysthymic disorder.  The examiner stated the 
veteran had problems with chronic recurrent depression and 
anxiety disorder.

Additional VA outpatient treatment records were received in 
February 1994 and May 1994.  These records indicate that the 
veteran underwent treatment for a variety of complaints and 
ailments throughout 1993 and 1994.  Notes from the Mental 
Health Clinic, dated in 1994, indicate that the veteran's 
Librium medication was continued, although the veteran had no 
specific complaints.  The remainder of the records pertain to 
various non-service-connected disorders, and are negative for 
treatment pertinent to the veteran's service-connected 
psychoneurosis, hysterical type.

In March 1995, the veteran and his daughter, accompanied by 
his representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  A complete 
transcript of the testimony is of record.  The veteran 
testified that he believed his service-connected disorder had 
gotten worse.  He stated that he stayed mostly by himself, 
couldn't stand to be around people or children, and had dizzy 
spells.  He stated he had trouble driving more than a short 
distance and spent most of his time by himself in a room 
watching television.  (See Transcript, p. 2).  The veteran 
indicated his only treatment was at the VA Medical Center and 
he was on medication for his disorder.  (See Transcript, 
p. 3).  The veteran also stated he liked to stay away from 
family when they visited, and he was having trouble with 
memory.  (See Transcript, p. 4).  He indicated he had been 
told by his doctor not to drive and not to mow the lawn, but 
he acknowledged that he had not been told by the doctor 
whether this was due to his nervous problem or to his other 
physical ailments.  (See Transcript, p. 7).  The veteran 
indicated he regularly took his medication and it helped calm 
him.  He also indicated that he did not have problems every 
day, but some times he was just more nervous than others.  
(See Transcript, p. 8).  The veteran left the hearing room so 
that his daughter could testify.  She testified that she 
believed he had gotten worse in the last three years.  She 
indicated they cannot do anything around him or he gets 
nervous and stands up, starts shaking, and tells everyone to 
shut up.  She also testified that he is very forgetful and 
"goes off" for no reason.  She stated he had gotten a gun 
and she was worried about that.  She stated that his 
condition impacts him every day.  (See Transcript, pp. 9-10).  
She also testified that he is worse around the family but 
tries to make it sound like everything is fine when he talks 
to his physician.  She stated he was worse off but did not 
want to admit it.  (See Transcript, p. 11-12).  

Further VA outpatient treatment records were received in May 
1995, indicating treatment from March 1994 through April 
1995.  These records indicate that the veteran underwent 
treatment for a variety of non-service-connected complaints 
and ailments.  Periodic notes from the Mental Health Clinic 
indicate that he continued to also have complaints of 
nervousness and anxiety, although he had no homicidal or 
suicidal ideations and he was generally described as alert, 
well-oriented and cooperative.  His medication with Librium 
was continued, and it was generally reported that the 
medication was effective and the veteran was doing well with 
his medication.

Upon VA examination in June 1995, the veteran repeated much 
of his previously reported history.  He complained of 
depression, irritability, anxiety, difficulty sleeping, 
inability to tolerate crowds, decreased interest, feeling 
weak and tired, and shaking spells.  Objective findings 
indicated he was neat, tidy, and cooperative.  He talked 
clearly, audibly, and rationally.  Affect was appropriate.  
He was oriented for time, place, date, and person.  There was 
no evidence of psychosis or a thought disorder.  Insight and 
judgment seemed fair.  The Axis I diagnosis was that of a 
major affective disorder, recurrent, moderate to moderately 
severe in nature.  There was also a diagnosis of adjustment 
disorder, with anxious and depressed mood, secondary to 
physical illness and situational factors.

Received in August 1995 was another clinical record from the 
VA Mental Health Clinic, dated in January 1994, which noted 
treatment for generalized anxiety disorder.

VA outpatient treatment records received in October 1997 did 
not indicate any additional treatment for the veteran's 
service-connected disorder.

The veteran underwent another VA examination in June 1998.  
He reported being very nervous, edgy, and anxious ever since 
he got out of service, and stated that he is getting worse as 
he gets older.  His wife, who came to the examination, 
reported that the veteran was very irritable, grouchy, and 
difficult to live with.  The veteran reported recurrent panic 
episodes with palpitations.  He reported smothering feelings, 
inability to sleep, not wanting to go anywhere, and feeling 
constantly under stress.  There were some reported feelings 
of depression and feelings of hopelessness and helplessness.  
He also reported being unable to relax or to concentrate.  He 
reported misplacing things and having trouble functioning in 
everyday activities.  It was stated that his wife did most 
things for him.  He denied alcohol or drug abuse, denied 
homicidal or suicidal ideations, denied out-of-the-ordinary 
feelings, and denied hallucinations or delusions.  He 
indicated he could dress, clean, and wash himself.  He 
indicated he watched television and went to church, but did 
not have too many other interests or activities.

Objective symptomatology noted that the veteran was casually 
dressed, walked into the interview with the help of a cane, 
and was generally pleasant and cooperative.  He appeared very 
nervous, anxious, edgy, and tremulous.  He was oriented for 
time, person, and place.  He denied hallucinations or 
delusions.  His attention and concentration were impaired.  
He could not do routine mental calculations or serial sevens.  
He could recall the days of the weak in reverse order.  
Memory and recall for recent events was five minutes.  
Judgment was intact.  There was difficulty organizing 
thinking, but there was no evidence of looseness of 
associations, flight of ideations, or pressured speech.  
Knowledge was appropriate for educational level and 
background.  He denied being suicidal or homicidal.

At the conclusion of the examination, the Axis I diagnosis 
was a generalized anxiety disorder, chronic, severe.  The 
examiner commented that the veteran's generalized anxiety 
disorder appeared to be the same as his psychoneurosis which 
was diagnosed in service.  It was stated that his problems 
appeared to be getting worse as the veteran got older.  It 
was stated the veteran appeared to be having problems with 
concentration, patience, and losing self-control.  It was 
further stated that the veteran was unable to hold any job, 
and that his level of impairment was severe in his ability to 
socialize, maintain everyday activities, and in interpersonal 
relationships.  It was also stated that the veteran was 
industrially impaired and could not maintain ongoing 
relationships.  His GAF score was noted to be 50.

Additional VA outpatient treatment records were received in 
August 1998.  These records indicate the veteran was treated 
for a variety of complaints from 1995 through 1998.  There 
are numerous records from the Mental Health Clinic, in 1997, 
stating that the veteran was doing okay and that his anxiety 
seemed to be under control as long as he took his medication.  
In November 1997, the veteran reported feeling nervous, 
anxious, and shaky.  He wanted to be given some stronger 
medications, but was advised against it.  It was noted in May 
1998 that the veteran's wife requested stronger medications 
for him.  She indicated that he had a bad temper at home and 
she did not think his Librium was sufficient.  It was stated 
that a cognitive decline might be a factor.  Zoloft was 
prescribed, but was discontinued the next month due to a 
possible adverse reaction.  Mental Health Clinic records 
through 1997 described the veteran as doing well as long as 
he took his medication, and records through 1998, including 
June and July 1998 appointments subsequent to his VA 
examination, reported the veteran's GAF score as 60.

Upon review of the evidentiary record, the Board notes that 
the medical record has been somewhat inconsistent in its 
description of the veteran's symptomatology.  In this regard, 
it is noted that, when the veteran underwent VA examination 
in June 1995, his diagnosed major affective disorder was 
defined as moderate to moderately severe in nature.  There 
was also a diagnosis of adjustment disorder with anxious and 
depressed mood secondary to physical illness and situational 
factors.  Thus, a review of this examination report would 
seemingly indicate that the veteran's multiple non-service-
connected disorders were playing some role in his overall 
symptomatology and disability.

The Board also notes that there are numerous VA outpatient 
treatment records within the evidentiary record, and these 
records consistently describe the veteran as doing well as 
long as he continued treatment with his Librium medication.  
These records also indicate that the veteran's GAF score in 
1998 was consistently reported as 60.  Even after the 
examination in June 1998, the GAF score was 60.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
fourth edition (DSM-IV), a GAF of 60 represents moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Upon review of the June 1998 VA examination of the veteran, 
the Board notes that it described the veteran's service-
connected disorder as being at a severe level of impairment, 
with a GAF score of 50.  A GAF of 50, under the DSM-IV, would 
represent serious symptoms or serious impairment in social, 
occupational, or school functioning.  The examiner further 
commented that the veteran was currently unable to hold any 
job.  It was noted that the claims file had been reviewed.  
However, the Board notes that the examiner undertook no 
discussion of the veteran's prior examinations or prior VA 
outpatient treatment records.  The examiner did not discuss 
the records which tended to indicate that the veteran's 
disorder was well controlled with medication, and that his 
GAF score was 60.  The examiner also failed to discuss the 
veteran's many non-service-connected ailments and disorders, 
and the impact that his non-service-connected conditions 
might have on his overall well-being and ability to hold a 
job.

Given these apparent omissions in the June 1998 examination, 
the Board finds the examination to be inadequate for rating 
purposes, as it did not adequately address the veteran's non-
service-connected disorders, nor did it adequately address 
the remainder of the medical record within the claims file.  
38 C.F.R. §§ 4.2, 19.9 (1998).  In this regard, the Board 
notes that we may consider only independent medical evidence 
to support our findings, and must cite to competent evidence 
of record to support our conclusions.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Therefore, we are unable to determine, on our 
own, whether certain psychiatric manfestations emanate from 
the service-connected mental disability, or from the non-
service-connected mental disability; we must rely upon 
medical expertise in this regard.

A remand is necessary in this case so that the veteran may be 
scheduled for another VA psychiatric examination to determine 
his current diagnosis and assess any manifestations thereof.  
In order to be absolutely clear, the Board emphasizes that 
the objective of a further examination should be to obtain 
clarifying data as to the degree of impairment from the 
veteran's service-connected psychoneurosis, hysterical type, 
including a determination of what psychiatric symptomatology 
is directly attributable to the service-connected disorder.  
The impact of any non-service-connected disorders should be 
addressed, and the veteran's VA outpatient treatment records 
and prior medical records must also be addressed.  This in 
turn, will permit an accurate assessment of the current 
severity of the veteran's service-connected disorder, as 
opposed to symptomatology attributable to non-service-
onnected disorder(s).

VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Littke v. Derwinski, 1 Vet.App. 90 (1990).

In addition to the above, the Board notes that the rating 
criteria have been changed for all psychiatric disorders, 
effective on November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under whichever criteria are to his 
advantage.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Although the RO indicated in the statement of the case that 
both the old and new criteria were considered, the Board 
notes for the RO's benefit that the veteran continues to be 
entitled to the resolution of his claim under whichever 
criteria are more favorable.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in 
order to contact the veteran and obtain the 
names and addresses of all medical care 
providers (VA and non-VA) who have recently 
treated the veteran for his service-connected 
psychoneurosis, hysterical type.  After 
securing the necessary releases, the RO should 
obtain any outstanding records.

2.  The RO should take the appropriate steps 
to secure copies of all of the veteran's VA 
treatment records, not already of record, and 
associate them with the claims folder.

3.  The RO should then schedule the veteran 
for a VA psychiatric examination, for the 
purpose of assessing the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychoneurosis, 
hysterical type.  Before examining the 
veteran, the examiner should carefully review 
the veteran's claims folder, and review both 
the old and the new rating criteria for mental 
disorders.  All indicated tests should be 
conducted, and the findings of the examiner 
must address the presence or absence of the 
specific criteria set forth in the rating 
schedule.  The examiner should also be 
requested to assign a score on the Global 
Assessment of Functioning (GAF) scale, and to 
describe what the score means for the veteran 
in terms of his psychological, social, and 
occupational functioning.  In addition, the 
symptomatology directly attributable to the 
veteran's service-connected disorder should be 
fully discussed, and the presence of any other 
existing mental disorders should be evaluated.  
To the extent possible, symptoms attributable 
to any other disorder should be distinguished 
from those associated with the service-
connected disorder.  The psychiatric examiner 
should comment on the interference with 
gainful employment attributable to the 
service-connected disorder.  A complete 
rationale for all opinions expressed must be 
provided.

4.  The RO should then again consider whether 
the veteran is entitled to an increased rating 
for his service-connected psychoneurosis, 
hysterical type.  In considering whether the 
veteran is entitled to an increased rating, 
the RO should consider the disorder under both 
the old and new rating criteria and rate in 
accordance with the guidance expressed by the 
Court of Veterans Appeals in Karnas v. 
Derwinski, 1 Vet.App. 305 (1991).

5.  After the development requested 
hereinabove has been completed, then the RO 
should again review the veteran's claim.  If 
the determination remains unfavorable to the 
veteran, the RO should furnish him and his 
representative with a supplemental statement 
of the case, in accordance with 38 U.S.C.A. 
§ 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



